 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      JESSE WASHINGTON,                                   No. 1:17-cv-00302-LJO-EPG
11
                          Plaintiff,
12
              v.                                          ORDER GRANTING PLAINTIFF’S EX
13                                                        PARTE MOTION TO FILE LATE
      H. GAMBOA, et al.,                                  PRETRIAL STATEMENT
14
                          Defendants.                     (ECF No. 54)
15

16

17           Plaintiff, Jesse Washington, is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. The Court has before it Plaintiff’s ex

19   parte motion for leave to file a late pretrial statement. (ECF No. 54.)

20           The deadline for Plaintiff to file his pretrial statement was July 12, 2019. (ECF No. 43.)

21   Plaintiff filed his motion to file a late pretrial statement on September 5, 2019 (ECF No. 54), and

22   filed his pretrial statement the following day, on September 6, 2019 (ECF No. 56). Plaintiff

23   contends that the lateness of his pretrial is due to excusable negligence. (ECF No. 54.) Plaintiff

24   represents that the area where he is housed has been in modified lockdown status and that there

25   have been continuing riots in his housing unit, resulting in difficulties accessing the law library

26   and retrieving Plaintiff’s copies of the pretrial statement that is being held in the Prison Education

27   Department. Plaintiff states that as soon as he is able to retrieve the pretrial statement, he will file

28   it and serve a copy on defense counsel. Plaintiff states that he has acted in good faith and did not


                                                         1
 1   intend to delay court proceedings or cause harm to or prejudice Defendants. (Id.) Finally, Plaintiff

 2   states that allowing him to file the late pretrial statement will not result in a delay of either the

 3   trial confirmation hearing, set for October 21, 2019, or the trial, set for November 19, 2019. (Id.)

 4           The Court questions whether the conditions at Plaintiff’s prison caused Plaintiff’s delay in

 5   filing the pretrial statement given that almost two months had passed since the deadline. But

 6   given the time remaining before the trial confirmation hearing and trial, the Court will grant

 7   Plaintiff’s request to file the late pretrial statement.

 8           IT IS ORDERED that Plaintiff’s request to file a late pretrial statement (ECF No. 54) is

 9   GRANTED. Plaintiff’s late filed pretrial statement (ECF No. 56) is accepted.

10
     IT IS SO ORDERED.
11

12       Dated:     September 12, 2019                            /s/
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
